Exhibit 10.8

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Security Agreement”) is entered into
as of October 24, 2014, by and among OVERSTOCK.COM, INC., a Delaware corporation
(the “Grantor”), and U.S. BANK NATIONAL ASSOCIATION in its capacity as
Administrative Bank (the “Administrative Bank”) for the Banks party to the
below-defined Loan Agreement (collectively, the “Banks”).

 

PRELIMINARY STATEMENT

 

The Grantor, O.com Land, LLC, a Utah limited liability company (with O.com Land,
LLC and the Grantor referred to collectively as the “Borrowers”), the
Administrative Bank and the Banks are party to a Loan Agreement dated as of
October 24, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).  The Grantor is
entering into this Security Agreement in order to secure the Obligations of
Borrowers under and in connection with the Loan Agreement and the other Loan
Documents and to induce the Banks to enter into and extend credit the Loans to
the Borrowers under the Loan Agreement.

 

ACCORDINGLY, the Grantor and the Administrative Bank, on behalf of the Holders
of Secured Obligations, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1.         Terms Defined in the Loan Agreement.  All capitalized definitional
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Loan Agreement.

 

1.2.         Terms Defined in Utah UCC.  Terms defined in the Utah UCC which are
not otherwise defined in this Security Agreement or the Loan Agreement are used
herein as defined in the Utah UCC.

 

1.3.         Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, in addition to the terms defined in the Preamble and the Preliminary
Statement, the following terms shall have the following meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the Utah UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document or the Utah UCC is specifically referenced.

 

--------------------------------------------------------------------------------


 

“Chattel Paper” shall have the meaning set forth in Article 9 of the Utah UCC
but limited for purposes of this Agreement to Chattel Paper arising from the
sale by Grantor of goods or services.

 

“Collateral” means all Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, Inventory, and Deposit Accounts (with respect to which
the Deposit Account is held at a Bank), wherever located, to the extent that the
Grantor now has or hereafter acquires any right or interest, and the proceeds,
insurance proceeds and products thereof, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Utah UCC.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the Utah
UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the Utah UCC.

 

“Excluded Collateral” means (a) money except to the extent in its status as
proceeds of Collateral, and (b) any lease, license, contract, property rights
(including intellectual property rights) or agreement to which the Grantor is a
party or any of the Grantor’s rights or interests thereunder, if, and for so
long as and to the extent that, the grant of the security interest hereby would
violate applicable Laws or constitute or result in (i) the abandonment,
invalidation or unenforceability of any material right, title or interest of the
Grantor therein or (ii) a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract, property rights or agreement
(other than to the extent that any such breach, termination or default would be
rendered ineffective, thereby permitting attachment of the security interest in
favor of Secured Party, pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
Utah UCC (or any successor provision or provisions) of any relevant
jurisdiction, any other applicable law or principles of equity), provided,
however, that the security interest granted hereby (x) shall attach immediately
when the condition causing such abandonment, invalidation or unenforceability is
remedied, (y) shall attach immediately to any severable term of such lease,
license, contract, property rights or agreement to the extent that such
attachment does not result in any of the consequences specified in (b)(i) or
(ii) above and (z) shall attach immediately to any such lease, license,
contract, property rights or agreement to which the relevant account debtor or
the Grantor’s counterparty has consented to such attachment.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the Utah
UCC but limited for purposes of this Agreement to General Intangibles (including
Payment Intangibles) arising from or related to the sale of goods or services
and the collection of Accounts and General Intangibles necessary for the
disposition of Grantor’s Inventory.

 

“Holders of Secured Obligations” shall include, without limitation, each Bank,
the LC Issuer, the Administrative Bank and their respective Affiliates in
respect of the Loans, LC Obligations and all other Obligations of Borrowers
under the Loan Documents, each indemnified

 

2

--------------------------------------------------------------------------------


 

party arising under the Loan Documents, and the successors and permitted
transferees and assigns of each of the foregoing.

 

“Instruments” shall have the meaning set forth in Article 9 of the Utah UCC but
shall be limited for purposes of this Agreement to Instruments arising from
Grantor’s sale of goods or services.

 

“Inventory” shall have the meaning set forth in Article 9 of the Utah UCC.

 

“Payment Intangibles” shall have the meaning set forth in Article 9 of the Utah
UCC.

 

“Receivables” means, as applicable, Accounts, Chattel Paper,
Documents, Instruments, or General Intangibles.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” means, collectively, the Obligations of Borrowers, as
defined and described in the Loan Agreement.

 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
Utah UCC.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation under the Loan
Agreement to reimburse the LC Issuer for drawings not yet made under a Facility
LC issued by it; (ii) any other obligation (including any guarantee) under the
Loan Agreement that is contingent in nature at such time; or (iii) an obligation
under the Loan Agreement to provide collateral to secure any of the foregoing
types of obligations.

 

“Utah UCC” means the Utah Uniform Commercial Code as in effect from time to
time.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

 

The Grantor hereby pledges, assigns and grants to the Administrative Bank, on
behalf of and for the ratable benefit of the Holders of Secured Obligations and
(to the extent specifically provided herein) their Affiliates, a security
interest in all of the Grantor’s right, title and interest, whether now owned or
hereafter acquired, in and to the Collateral, to secure the payment and
performance of the Secured Obligations.  Notwithstanding the foregoing, the
Collateral shall not include and the security interests granted by this Security
Agreement shall not attach to items of Excluded Collateral except as such
attachment is permitted by the definition of Excluded Collateral.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Grantor represents and warrants on the date of this Security Agreement and
on any date on which representations or warranties are made or remade under the
Loan Agreement to the Administrative Bank and the Holders of Secured Obligations
that:

 

3.1.         Title, Authorization, Validity and Enforceability.  The Grantor has
good and valid rights in or the power to transfer the Collateral owned by it and
title to such owned Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens (other than Permitted
Encumbrances), and has full corporate power and authority to grant to the
Administrative Bank the security interest in such Collateral pursuant hereto. 
The execution and delivery by the Grantor of this Security Agreement have been
duly authorized by proper corporate proceedings, and this Security Agreement
constitutes a legal, valid and binding obligation of the Grantor and creates a
security interest which is enforceable against the Grantor in all Collateral it
now owns or hereafter acquires, except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).  When financing statements in
appropriate form have been filed in the appropriate offices against the Grantor
in the locations listed in Exhibit “C”, the Administrative Bank will have a
fully perfected first priority security interest in the Collateral owned by the
Grantor in which a security interest may be perfected by filing a financing
statement (subject to Permitted Encumbrances).

 

3.2.         Conflicting Laws and Contracts.  Neither the execution and delivery
by the Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof will violate (i) in any material respect any
Governmental Requirements having applicability to the Grantor or Overstock’s
Organizational Documents, or (ii) with respect to any indenture, instrument or
agreement, the provisions of such indenture, instrument or agreement to which
the Grantor is a party or is subject, or by which it, or its property may be
bound or affected, or conflict with or constitute a default thereunder, or
result in or require the creation or imposition of any Lien in, of or on the
property of the Grantor pursuant to the terms of any such indenture, instrument
or agreement (other than any Lien of the Administrative Bank on behalf of the
Holders of Secured Obligations) and the Permitted Encumbrances.

 

3.3.         Property Locations; Inventory.  The Inventory (other than Inventory
in transit) of the Grantor is located solely at the locations of the Grantor
described in Exhibit “A”.  All of said locations are owned by the Grantor except
for locations (i) which are leased by the Grantor as lessee and designated in
Part B of Exhibit “A” and (ii) at which Inventory is held in a public warehouse
or is otherwise held by a bailee or on consignment by the Grantor as designated
in Part C of Exhibit “A”.  With respect to any of its Inventory (other than
Inventory in transit):  (a) no Inventory is now, or shall at any time or times
hereafter be stored at any other location except as permitted by this Security
Agreement or the Loan Agreement, (b) the Grantor has title to such Inventory and
such Inventory is not subject to any Lien or security interest or document
whatsoever except for the Lien granted to the Administrative Bank, for the
benefit of the

 

4

--------------------------------------------------------------------------------


 

Administrative Bank and Holders of Secured Obligations and the Permitted
Encumbrances, and (c) such Inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties
which would require any consent of any third party upon sale or disposition of
that Inventory or the payment of any monies to any third party upon such sale or
other disposition.

 

3.4.         No Other Names; Etc.  Within the last five (5) years, the Grantor
has not conducted business under any legal name, changed its jurisdiction of
formation, merged with or into or consolidated with any other Person, except as
disclosed in Exhibit “B”.  The name in which the Grantor has executed this
Security Agreement is the exact name as it appears in the Grantor’s
organizational documents as filed with the Grantor’s jurisdiction of
organization as of the date hereof.

 

3.5.         Reserved.

 

3.6.         Filing Requirements.  None of the Collateral owned by the Grantor
is of a type for which security interests or liens may be perfected by filing
under any federal statute.

 

3.7.         No Financing Statements.  Grantor has not filed or authorized any
third party to file any financing statement describing all or any portion of the
Collateral or listing the Grantor as debtor in any recording office, except such
as have been filed in favor of Administrative Bank on behalf of the Holders of
Secured Obligations as the secured party or as other permitted as a Permitted
Encumbrance.

 

3.8.         Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization.  The Grantor’s federal employer identification
number is, and if the Grantor is a registered organization, the Grantor’s State
of organization, type of organization and State of organization identification
number is as set forth in Exhibit “E”.

 

3.9.         Deposit Accounts.  All of the Grantor’s Deposit Accounts located at
a Bank as of the Closing Date are listed in Exhibit “D”.

 

ARTICLE IV

 

COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, the Grantor agrees:

 

4.1.         General.

 

4.1.1  Inspection.  The Grantor will permit the Administrative Bank, by its
representatives and agents (i) to inspect the Collateral, (ii) to examine and
make copies of the records of the Grantor relating to the Collateral and
(iii) to discuss the Collateral and the related records of the Grantor with, and
to be advised as to the same by, the Grantor’s officers and employees, during
normal business hours and upon reasonable advance notice as the Administrative
Bank may determine, and all at the Grantor’s expense; provided that the
Administrative Bank may make no more than one such visit

 

5

--------------------------------------------------------------------------------


 

at Grantor’s expense during any calendar year unless an Event of Default has
occurred and is outstanding.

 

4.1.2  Reserved.

 

4.1.3  Records and Reports; Notification of Event of Default.  The Grantor shall
keep and maintain materially complete, accurate and proper books and records
with respect to the Collateral owned by the Grantor, and furnish to the
Administrative Bank, with sufficient copies for each of the Holders of Secured
Obligations, such reports relating to the Collateral as the Administrative Bank
shall from time to time reasonably request.  The Grantor will give prompt notice
in writing to the Administrative Bank and the Banks of the occurrence of any
Event of Default.

 

4.1.4  Financing Statements and Other Actions; Defense of Title.  The Grantor
hereby authorizes the Administrative Bank to file, and if requested will execute
and deliver to the Administrative Bank, all financing statements describing the
Collateral owned by the Grantor and other documents and take such other actions
as may from time to time reasonably be requested by the Administrative Bank in
order to grant or maintain a first priority, perfected security interest in the
Collateral owned by the Grantor (subject in each case to Permitted
Encumbrances).  Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Bank may determine, in its reasonable discretion, is necessary,
advisable or prudent to ensure that the perfection of the security interest in
the Collateral granted to the Administrative Bank herein.  The Grantor will
defend title to the Collateral owned by the Grantor against all Persons and to
defend the security interest of the Administrative Bank in such Collateral and
the priority thereof against any Lien not expressly permitted hereunder or
Permitted Encumbrances.

 

4.1.5  Liens.  Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by the Grantor other than Permitted Encumbrances.

 

4.1.6  Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  The Grantor will (except as otherwise permitted hereunder or
under the Loan Agreement):

 

(i)                                     not change its jurisdiction of
organization; and

 

(ii)                                  not (a) have any material Inventory (other
than Inventory in transit) or proceeds or products thereof at a location other
than a location specified in Exhibit “A” with respect to the Grantor, (b) change
its name or taxpayer identification number or (c) change its mailing address,

 

unless, in each such case, the Grantor shall have given the Administrative Bank
not less than ten (10) Business Days’ prior written notice of such event or
occurrence and the Administrative Bank shall have taken such steps (with the
cooperation of the Grantor to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Administrative Bank’s security interest in the

 

6

--------------------------------------------------------------------------------


 

Collateral owned by the Grantor (including, with respect to clause
(ii)(a) above, entry into a bailee agreement, landlord waiver or other
appropriate collateral access agreement).

 

4.1.7  Other Financing Statements.  The Grantor will not suffer to exist or
authorize the filing of any valid financing statement naming it as debtor
covering all or any portion of the Collateral owned by the Grantor, except any
financing statement authorized under Section 4.1.4 hereof.

 

4.2.         Instruments, Chattel Paper, and Documents.  The Grantor will
deliver (i) to the Administrative Bank, immediately upon execution of this
Security Agreement (and thereafter hold in trust for the Administrative Bank
upon receipt and promptly deliver to the Administrative Bank), the originals of
all Chattel Paper and Instruments constituting Collateral (ii) upon the
Administrative Bank’s written request, the Grantor will deliver to the
Administrative Bank (and thereafter hold in trust for the Administrative Bank
upon receipt and immediately deliver to the Administrative Bank) any other
Document evidencing or constituting Collateral.

 

4.3.         Reserved.

 

4.4.         Updating of Exhibits to Security Agreement.  The Grantor will, from
time to time upon written request from the Administrative Bank,  provide to the
Administrative Bank, updated versions, as necessary, of the Exhibits to this
Security Agreement.  Updated versions of Exhibits shall replace the prior
versions thereof being updated.  For the avoidance of doubt, the receipt of such
updated Exhibits by the Administrative Bank shall not be understood to permit
any action prohibited hereunder or constitute a waiver of any provision
contained herein.

 

ARTICLE V

 

EVENTS OF DEFAULT AND REMEDIES

 

5.1.         Acceleration and Remedies.  If an Event of Default shall have
occurred and be continuing the Administrative Bank may, or at the direction of
the Required Banks shall, exercise any or all of the following rights and
remedies:

 

5.1.1  Those rights and remedies provided in this Security Agreement, the Loan
Agreement, or any other Loan Document, provided that this Section 5.1.1 shall
not be understood to limit any rights or remedies available to the
Administrative Bank and the Holders of Secured Obligations prior to an Event of
Default.

 

5.1.2  Those rights and remedies available to a secured party under the Utah UCC
(whether or not the Utah UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

 

7

--------------------------------------------------------------------------------


 

5.1.3  Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Administrative Bank may deem commercially reasonable.

 

The Administrative Bank, on behalf of the Holders of Secured Obligations, may
reasonably determine that the disposition of Collateral requires compliance with
applicable Laws other than the Utah UCC in connection with a disposition of the
Collateral, and such compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

5.2.         Grantor’s Obligations Upon Event of Default.  Upon the request of
the Administrative Bank after the occurrence and during the continuance of an
Event of Default, the Grantor will:

 

5.2.1  Assembly of Collateral.  Assemble and make available to the
Administrative Bank the Collateral and all records relating thereto at any place
or places specified by the Administrative Bank.

 

5.2.2  Administrative Bank Access.  Permit the Administrative Bank, by the
Administrative Bank’s representatives and agents, to enter any premises (subject
to any restrictions in applicable landlord or bailee agreements) where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral and to
remove all or any part of the Collateral.

 

5.3.         License.  The Administrative Bank is hereby granted a license or
other right to use, following the occurrence and during the continuance of an
Event of Default, without charge, the Grantor’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, customer lists and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral, and, following the occurrence
and during the continuance of an Event of Default, the Grantor’s rights under
all licenses and all franchise agreements shall inure to the Administrative
Bank’s benefit.  In addition, the Grantor hereby irrevocably agrees that,
subject to applicable law, the Administrative Bank may, following the occurrence
and during the continuance of an Event of Default, sell any of the Grantor’s
Inventory directly to any Person, including without limitation Persons who have
previously purchased the Grantor’s Inventory from the Grantor and in connection
with any such sale or other enforcement of the Administrative Bank’s rights
under this Security Agreement, may sell Inventory which bears any trademark
owned by or licensed to the Grantor and any Inventory that is covered by any
copyright owned by or licensed to the Grantor and the Administrative Bank may
finish any work in process and affix any trademark owned by or licensed to the
Grantor and sell such Inventory as provided herein.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

 

WAIVERS, AMENDMENTS AND REMEDIES

 

No delay or omission of the Administrative Bank or any Holder of Secured
Obligations to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Event of Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy.  No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Administrative Bank with the concurrence or at the direction of the (a) Required
Banks and (b) the Grantor, and then only to the extent in such writing
specifically set forth.  All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Bank and the Holders of Secured Obligations until the Secured
Obligations (other than Unliquidated Obligations) have been paid in full.

 

ARTICLE VII

 

PROCEEDS; COLLECTION OF RECEIVABLES

 

7.1.         Lockboxes.  Upon request of the Administrative Bank after the
occurrence and during the continuance of an Event of Default, the Grantor shall
execute and deliver to the Administrative Bank lockbox agreements in the form
provided by or otherwise acceptable to the Administrative Bank, which agreements
shall be accompanied by an acknowledgment by the bank where the lockbox is
located of the Lien of the Administrative Bank granted hereunder and of
irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Bank.

 

7.2.         Collection of Receivables.  The Administrative Bank may at any time
after the occurrence and during the continuance of an Event of Default, by
giving the Grantor written notice, elect to require that the Receivables be paid
directly to the Administrative Bank for the benefit of the Holders of Secured
Obligations.  In such event, the Grantor shall, and shall permit the
Administrative Bank to, promptly notify the account debtors or obligors under
the Receivables owned by the Grantor of the Administrative Bank’s interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Receivables directly to the
Administrative Bank.  Upon receipt of any such notice from the Administrative
Bank, the Grantor shall thereafter hold in trust for the Administrative Bank, on
behalf of the Holders of Secured Obligations, all amounts and proceeds received
by it with respect to the Receivables and promptly and at all times thereafter
during the continuance of an Event of Default deliver to the Administrative Bank
all such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements.

 

7.3.         Special Collateral Account.  At any time after the occurrence and
during the continuance of an Event of Default, the Administrative Bank may
require all cash proceeds of the Collateral to be deposited in a special
non-interest bearing cash collateral account with the

 

9

--------------------------------------------------------------------------------


 

Administrative Bank and held there as security for the Secured Obligations.  The
Grantor shall not have any control whatsoever over said cash collateral
account.  The Administrative Bank shall apply the collected balances in said
cash collateral account promptly to the payment of the Secured Obligations
whether or not the Secured Obligations shall then be due.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1.         Notice of Disposition of Collateral; Condition of Collateral.  The
Grantor hereby waives notice of the time and place of any public sale occurring
during the continuance of an Event of Default or the time after which any
private sale or other disposition of all or any part of the Collateral may be
made during the continuance of an Event of Default.  To the extent such notice
may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the Borrowers, addressed as set forth in Article IX
hereof, at least ten days prior to (i) the date of any such public sale or
(ii) the time after which any such private sale or other disposition may be
made.  The Administrative Bank shall have no obligation to clean-up or otherwise
prepare the Collateral for sale.

 

8.2.         Compromises and Collection of Collateral.  The Grantor and the
Administrative Bank recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, the Grantor agrees that
the Administrative Bank may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Bank may reasonably determine or abandon any Receivable, and any
such action by the Administrative Bank shall be commercially reasonable so long
as the Administrative Bank acts reasonably and in good faith based on
information known to it at the time it takes any such action.

 

8.3.         Administrative Bank Performance of Grantor’s Obligations.  If an
Event of Default has occurred and is continuing, the Administrative Bank may
(without having any obligation to do so) perform or pay any obligation which the
Grantor has agreed to (and failed to) perform or pay in this Security Agreement
and the Grantor shall reimburse the Administrative Bank for any reasonable
amounts paid by the Administrative Bank pursuant to this Section 8.3.  The
Grantor’s obligation to reimburse the Administrative Bank pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

 

8.4.         Authorization for Administrative Bank to Take Certain Action.  The
Grantor irrevocably authorizes the Administrative Bank at any time and from time
to time in the sole discretion of the Administrative Bank and appoints the
Administrative Bank as its attorney-in-fact (i) to execute on behalf of the
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Bank’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Bank’s security interest in the Collateral,
(ii) to indorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other

 

10

--------------------------------------------------------------------------------


 

reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Bank in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Bank’s security interest in the
Collateral, (iv) to enforce payment of the Instruments, Accounts and Receivables
in the name of the Administrative Bank or the Grantor, and (v) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted hereunder or under any other Loan
Document or which are being contested in good faith pursuant to any other Loan
Document), and the Grantor agrees to reimburse the Administrative Bank on demand
for any reasonable payment made or any reasonable expense incurred by the
Administrative Bank in connection therewith, provided that this authorization
shall not relieve the Grantor of any of its obligations under this Security
Agreement or under the Loan Agreement.

 

8.5.         Equitable Measures.  Nothing in this Security Agreement shall limit
the right of the Administrative Bank to see equitable relief by appropriate
proceedings to protect its rights and remedies set forth in this Security
Agreement.

 

8.6.         Use and Possession of Certain Premises.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Bank shall be
entitled to occupy and use any premises owned or leased by the Grantor (subject
to the provisions of applicable leases and landlord agreements) where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay the Grantor for such use and
occupancy.

 

8.7.         Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantor, the
Administrative Bank and the Holders of Secured Obligations and their respective
successors and permitted assigns (including all Persons who become bound as a
debtor to this Security Agreement), except that the Grantor shall not have the
right to assign their rights or delegate their obligations under this Security
Agreement or any interest herein, without the prior written consent of the
Required Banks.

 

8.8.         Survival of Representations.  All representations and warranties of
the Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

8.9.         Taxes and Expenses.  Taxes, costs, fees and expenses in respect of
this Security Agreement shall be paid by the Grantor as required by the Loan
Agreement.  Any and all costs and expenses incurred by the Grantor in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantor.

 

8.10.       Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

11

--------------------------------------------------------------------------------


 

8.11.       Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Loan Agreement has terminated (subject to
the survival of those terms that survive termination) pursuant to its express
terms and (ii) all of the Secured Obligations have been paid in full in cash and
performed in full and no commitments of the Administrative Bank or the Holders
of Secured Obligations which would give rise to any Secured Obligations are
outstanding.

 

8.12.       Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantor and the Administrative Bank
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantor and the Administrative Bank relating to the
Collateral.

 

8.13.       Governing Law; Jurisdiction; Waiver of Jury Trial.

 

8.13.1  CHOICE OF LAW.  IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH, APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF 
CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS SECURITY AGREEMENT.

 

8.13.2  CONSENT TO JURISDICTION.  EACH PARTY HERETO, THE FULLEST EXTENT
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE
STATE OF UTAH OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS SECURITY AGREEMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN SALT LAKE COUNTY IN THE STATE OF UTAH, (C) SUBMITS TO THE
JURISDICTION AND VENUE OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH
FORUMS IS NOT CONVENIENT, AND (D) AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT
OR PROCEEDING IN ANY OTHER FORUM.  EACH PARTY HERETO FURTHER CONSENTS AND AGREES
TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO
SUCH PARTY AT THE ADDRESSES FOR NOTICES DESCRIBED IN THIS SECURITY AGREEMENT,
AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT
VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN

 

12

--------------------------------------------------------------------------------


 

SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER
PERMITTED BY LAW).

 

8.13.3  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS SECURITY AGREEMENT HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THIS SECURITY
AGREEMENT.

 

8.14.       Reserved.

 

8.15.       Reserved.

 

8.16.       Severability.  Any provision in this Security Agreement that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

 

8.17.       Counterparts.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy or electronic mail (PDF)
shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

8.18.       Release of Collateral.  Notwithstanding Article IV hereof or
anything to the contrary set forth herein, if Collateral is permitted to be
sold, transferred or assigned by the Grantor pursuant to or in connection with a
transaction permitted hereunder or under the Loan Agreement (such as, but not
limited to, a permitted asset sale or a permitted sale of a Subsidiary of the
Grantor), then the Administrative Bank shall release such Collateral from its
Lien thereon; provided, that the Grantor shall deliver a written certificate to
the Administrative Bank (upon which the Administrative Bank shall be entitled to
rely conclusively) certifying that such transaction is permitted under the Loan
Agreement (each a “Collateral Release Certificate”), and providing evidence that
reasonably supports such certification, prior to any such release. The
Administrative Bank, at the Grantor’s sole cost and expense, shall deliver such
documents and make such filings reasonably requested of it to further evidence
such release.  For the avoidance of doubt, the Grantor shall be permitted to
lease, sell, transfer or otherwise dispose of Inventory in the ordinary course
of business free and clear of any Lien in favor of the Administrative Bank
hereunder so long as an Event of Default has not occurred and is not continuing
(any such Lien against such Inventory (other than the proceeds therefrom) being
released automatically without further action of any Person), and any such
lease, sale, transfer or disposition of Inventory in the ordinary course of
business shall not require the Grantor to deliver a Collateral Release
Certificate or otherwise provide evidence of such transaction occurring in the
ordinary course of business.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IX

 

NOTICES

 

9.1.         Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent (and deemed received) in the manner
and to the addresses set forth in the Loan Agreement.

 

9.2.         Change in Address for Notices.  Each of the Grantor, the
Administrative Bank and the Banks may change the address for service of notice
upon it by a notice in writing to the other parties in accordance with
Section 9.1.

 

ARTICLE X

 

THE ADMINISTRATIVE BANK

 

U.S. Bank National Association has been appointed Administrative Bank for the
Holders of Secured Obligations hereunder pursuant to the Loan Agreement.  It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Bank hereunder is subject to the
terms of the delegation of authority made by the Holders of Secured Obligations
to the Administrative Bank pursuant to the Loan Agreement, and that the
Administrative Bank has agreed to act (and any successor Administrative Bank
shall act) as such hereunder only on the express conditions contained in the
Loan Agreement.  Any successor Administrative Bank appointed pursuant to the
Loan Agreement shall be entitled to all the rights, interests and benefits of
the Administrative Bank hereunder.

 

[SIGNATURE PAGE TO FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor and the Administrative Bank have executed this
Security Agreement as of the date first above written.

 

OVERSTOCK.COM, Inc., as Grantor

 

 

 

 

 

By:

/s/ Robert Hughes

 

Name:

Robert Hughes

 

Title:

Senior Vice President, Finance and Risk Management

 

 

 

 

 

U.S. BANK NATIONAL

 

ASSOCIATION, as Administrative Bank

 

 

 

 

 

By:

/s/ Adam Hill

 

Name:

Adam Hill

 

Title:

Vice President

 

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LOCATIONS INVENTORY

 

A.                                    Real Properties Owned by the Grantor:

 

None.

 

B.                                    Properties Leased by the Grantor (include
Landlord’s Name):

 

WSL — CASTLE

1984 South 4800 West

Salt Lake City, UT  84118

Landlord:  Landmark 4, LLC

 

WHB — Hebron

1505 Worldwide Blvd.

Hebron, KY  41408

Landlord:  UPS Supply Chain Solutions, Inc.

 

JPA — Jonestown

80 Micro Drive

Jonestown, PA  17038

Landlord:  Ingram Micro Inc.

 

CPA — Carlisle

100 Louis Parkway

Carlisle, PA  17015

Landlord:  100 Louis Parkway, LLC

 

C.                                    Public Warehouses or other Locations
pursuant to Bailment or Consignment Arrangements) (include name of warehouse
operator or other bailee or consignee):

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

CHANGE IN LEGAL NAME OR JURISDICTION OF ORGANIZATION OR MERGER OR CONSOLIDATION

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Grantor

 

Filing Office

Overstock.com, Inc.

 

Delaware Secretary of State

 

--------------------------------------------------------------------------------


 

[intentionally omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

ORGANIZATION INFORMATION

 

Grantor

 

Federal Employer
Identification
Number

 

Type of
Organization

 

State of
Organization or
Incorporation

 

State
Organization
Number

Overstock.com, Inc.

 

87-0634302

 

Corporation

 

Delaware

 

3496781

 

--------------------------------------------------------------------------------